Title: From John Adams to Richard Peters, 2 April 1822
From: Adams, John
To: Peters, Richard



dear Sir.
Quincy April 2d. 1822—

If you have brought upon yourself the garrulity of old age you must blame yourself for it. Theophrastus at 90, as some say, and at a 115, as others, in his last moments is recorded to have said; it was hard to go out of the World when he had just learned to live in it. I am so far from his temper and his philosophy that I think myself so well drilled and disciplined a Soldier as to be willing to obey the word of command whenever it shall come out in general, or particular orders.—Never the less your letter has excited feelings some what like his. I agree with you in your recollections of the sufferings,: the sacrifices the dangers, distresses and the disinterested character of the principal actors in the revolution—But I have lately plunged into a new sea of reading. The collections of our Massachusetts historical society has lately attracted my attention, and though I am too blind to read them, I have put in requisition sons and daughters, Nephew Grandsons, and Grand daughters and other occasional friends to perform the Office of reader. In this way I have heard read Hubbard’s History of New England, Johnson’s wonder-working Providence—Morton’s memorial, the original writings of Winslow Bradford, Gookin, Elliot and twenty other—The most ancient memorials of emigrations to America. All the superstitions, fanaticism, quaintness, cant, barbarous poetry and uncouthness of style, have not prevented this reading exciting in me as ardent interest as I ever felt in reading Homer or Virgil, Milton Pope or Shakespear—
Silence, then, ye revolutionary heroes, patriots and Sages! never boast of your superiority for services or sufferings or sacrifices. Our Hancocks and Washingtons never exceeded in disinterestedness dozens of emigrants to America two hundred years ago. In short the whole history of America for 200 years appears to me to exhibit an uniform general tenour of Character for intelligence, integrity, patience fortitude & public spirit. One generation has little pretentions for boasting over another—
I will add one other extraordinary. I have heard read the proceedings of the New York Convention. They have been entertaining to me as a romance. The Gentlemen have sagaciously and profoundly searched their own, and one anothers hearts, and very frankly candidly and penitentially confessed their Sins to one another, like good Christians. A great number of enlightened Men have distinguished themselves by their information, and by their eloquence. The new Constitution is an improvement upon the whole upon the old, though a tendency to the extreme of democracy is apparent in that state as in all the others in the Union—If I have wearied your patience I shall endeavour to be shorter for the futureI am Sir, and will be your friend / forever
John Adams